United States Securities and Exchange Commission Washington, D.C. 20549 FORM10-Q QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June30, 2008 Commission file number 001-33106 DOUGLAS EMMETT, INC. (Exact name of registrant as specified in its charter) MARYLAND 20-3073047 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 808 Wilshire Boulevard, Suite200 Santa Monica, California 90401 (Address and zip code of principal executive offices) (310)255-7700 (Registrant’s telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filerx Accelerated filero Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at July 31, 2008 Common Shares of beneficial interest, 121,456,334 shares $0.01 par value per share DOUGLAS EMMETT, INC. FORM 10-Q TABLE
